6507DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 08/28/2020.
Claims -18 are preliminary amended. The preliminary amendment renders claims 2-4 and 12-15 as originally filed, claims 1, 6, 7, and 11 are amended, and claims 5, 8-10 are canceled.
Claims 1-4, 6, 7, and 11-15 are pending with claims 1 and 11 as independent claims.
This action is made Non-Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 and 06/09/2020 were filed after the mailing date of the application on 01/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2015/0324490, pub. 11/12/2015) in view of Jang (US 2020/0117348, filed 10/12/2018).

As per claim 1, a product configuration design system, comprising:
a)    a product configuration design server, comprising a configuration generation model, wherein the product configuration design server comprises:
a processor; (Page discloses in [0277])
a non-transitory memory; (Page discloses in [0277])
an input/output component; (Page discloses in [0277]) and
a machine learner, which is configured to process a machine learning
algorithm for training and executing the configuration generation model; (Page discloses in [0081-0085, 0089-0095, 0180-0182 and 0254] “a customization system may determine qualitative data using machine learning based on user habits, e.g., products the user purchases, views, or rates…The customization system may use machine learning from previous customer ratings of results or other feedback data to continuously refine its decision making process and styles for a particular user or group of users, e.g., as qualitative input…a customizable shoe design 1600 which includes design geometry plus customization vectors and associated data.” The configuration generation model may be the “product customization system”, which “stores customizable product designs, styles, and uses a customization algorithm to apply particular styles for particular users to a particular customizable product design”, such 
all connected via a data bus; (Page discloses in [0277]) and
b)    a product configuration design device, such that the product configuration design device is connected to the product configuration design server; (Page discloses in [0089-0094] “a user device 102 may send a request to a computer 106 via a communication link 104, e.g., a network, for information about a particular product…the user device 102 receives data indicating user input. The user input may indicate selection or modification of a style, responses to questions, e.g., received from the computer 106, selection of a product or product category to be customized, a request that a product be customized with a style, or a combination of two or more of these.” The product configuration design device may be user device 102, which is in communication with computer 106, design server, via link 104 connection)
wherein the product configuration design device is configured to enable a user to select a three-dimensional object representation, a collection, and an inspiration source; (Page discloses in [0011, 0017-0018, 0048-0074, 0090-0091, and 0107-0108] “receiving data indicating a selection of a product design by a user for creation of a three-dimensional product that includes a plurality of attributes,… The computer receives data indicating selection of the product design by a user (208). The selection may be a single mouse click or one tap on a touch screen to select an image of the product design…the system may allow a user to select a style, defined by the user or another user, which the system will apply to products viewed by the user…One aspect of styles is data, which may include but is not limited to data representing colors, 
such that the product configuration design server generates a plurality of product configurations as an output from a machine learning calculation on the configuration generation model, which takes as input the three-dimensional object representation, the collection, and the inspiration source; (Page discloses in [0254-0257] “customizable shoe design 1600 which includes design geometry plus customization vectors and associated data… one customization vector describes an area 1602 designated for logo or motif placement… A sole design of any shape or material may be added within the defined volumes of 1604 provided it meets all the specified criteria from the customization vectors…a customized shoe design 1600b 
Page discloses in [0090, 0115-0118, 0133, and 0181] “In response to determining that the user does not accept the customized product design, the computer may receive data indicating changes to the customized product design or selection of another product design by the user (320)… the data may indicate a selection to… acceptance or rejection of a customized product”. It is clear that the user may accept or reject a customized version of the product design.
Page does not explicitly disclose wherein the product configuration design device is configured to display the plurality of product configurations, such that the user is enabled to accept or reject each product configuration in the plurality of product configurations, such that the user identifies a plurality of accepted configurations and a plurality of rejected configurations, which are associated with the three-dimensional object representation, the collection, and the inspiration source. However, Jang, in an analogous art, discloses in [0071-0072] “in the state that the second menu UI 402 for receiving a user command to execute the style transfer recommendation service is displayed on the display 102 as shown in FIG. 5, when a user command of selecting the second menu UI 402 is received, the processor 104 may obtain second images 21-23 of a plurality of transfer styles expected to be preferred by a user from among the plurality of second images of transfer styles different in the characteristic of the first image 10, from the sever 200. The recommended images 21.about.23 may be displayed on the display 102 as shown in FIG. 8… a user input of selecting one among the plurality of second images 21.about.23 displayed on the screen is received, the processor 104 may display a second image 23 selected instead of the first image 10 based on the user input.” Plurality of versions of a product design or image 10 may be generated and displayed to the user for selecting a favorite styled version indicated in fig. 9. See figs. 4-9.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Page with the teaching of Jang for providing a style transfer service such that “the style transfer service may provide images of various styles generated from a base image.” The advantage of the style transfer service is that “an image of a transfer style expected to be preferred by a user is automatically recommended.” This would solve the inconvenience and difficulty for a user utilizing manual style transfer service, specifically as the quantity of the possible styles to be applied to the base image increases. Jang Background,
wherein the configuration generation model is trained with the plurality of accepted configurations and the plurality of rejected configurations, based on an input of the three-dimensional object representation, the collection, and the inspiration source, such that the configuration generation model is optimized to generate the accepted configurations; (Page discloses in [0079, 0081-0082, 0084-0085, and 0180-0182] “the computer may use context learning to create context sensitive rules as users (e.g., the crowd) create styles, customize products with their styles, accept or reject customized products, and modify their styles or context rules… the computer may learn context rules by automatic analysis of many users' style adaptations and choices over time. For example, for the context " product=jacket" and a region of purpose with tags "sleeve" and "inner surface", over time the computer, e.g., style portal, may learn that textures and finishes for that context should be soft, not aggressive, and prevent a texture with associated qualitative modifiers "spiky" or "aggressive" from being used in that context for styles where users have enabled context based rules, e.g., based on crowd learning.” The customization system may be trained as users create styles, customize, using inputs, products with their styles, accept or reject customized products. The customization system may be optimized by selectively modifies features and/or attributes of particular product design but not another. See [0082]) and
wherein at least one accepted configuration in the plurality of accepted configurations comprises the three-dimensional object representation, which comprises a plurality of regions, such that for each region a corresponding material representation with a corresponding color combination is applied, wherein the plurality of regions, comprises at least one locked region, which is applied with a locked material representation with a locked color combination, such that the configuration generation model is trained to only output product configurations wherein the at least one locked region is associated with the locked material representation with the locked color combination; (Page discloses in [0254-0257 and 0232] “one customization vector describes an area 1602 designated for logo or motif placement… A customization system generates the customized shoe design 1600b by applying style A as described above to customizable shoe design 1600… The customization system applies a logo 1602b in the appropriate area 1602 corresponding to logo customization vector… A white stripe 1610 has been applied parallel to the longest dimension of the customized shoe design 1600b across all applicable areas, surfaces or regions of purpose specified in customization vectors for the customized shoe design 1600b… Style attributes may include… colors; materials; specific combinations of attributes (e.g., texture in specific material with a certain color)”. The white stripe 1610, in fig. 16B, may represent combination of color and material for region 1610).

As per claim 2, the rejection of the product configuration design system of claim 1 is incorporated and further wherein the collection comprises a plurality of materials and a plurality of colors; (Page discloses in [0228-0229] “The style data 1100 may include content 1102 and modifiers 1104. The content 1102 may include 2D graphic data 1106, 3D geometric data 1116 and other content 1130… The other content 1130 

As per claim 3, the rejection of the product configuration design system of claim 1 is incorporated and further wherein the inspiration source comprises a plurality of images; (Page discloses in [0071-0074 and 0189] “collections of preferences, likes or dislikes, materials, other personal data, data about past purchases, data about a person's environment or home, and any other appropriate data. Some or all style data may be derived from external, cultural or brand sources… The computer determines, using privacy settings for the user, data from social media and other online sources (708). For instance, the computer may determine that the computer may use social media data and determine " likes" and other information about the user's product preferences… features derived from images… graphics derived from images”. Styles/attributes may be derived from images accessed from personal content and/or from inspiration source such as social media and/or brand sources).

As per claim 4, the rejection of the product configuration design system of claim 1 is incorporated and further wherein each product configuration in the plurality of product configurations comprises the three-dimensional object representation, which comprises a plurality of regions, such that for each region a corresponding material representation with a corresponding color combination is applied; (Page discloses in [0254-0257 and 0232] “Style attributes may include… colors; materials; specific combinations of attributes (e.g., texture in specific material with a certain color)”. 

As per claim 7, the rejection of the product configuration design system of claim 1 is incorporated and further wherein the product configuration design server further comprises:
a product storage, for storing a customizable tagging system, comprising a hierarchy of tags, such that each tag is associated with at least one three-dimensional object; (Page discloses in [0009, 0021, 0182, 0230-0231, and 0248-0255] “the method includes generating a feature hierarchy that ranks the attributes in the product design from highest priority to lowest priority, wherein determining whether the style includes a value for the respective attribute includes determining whether the style includes a value for a higher priority attribute before determining whether the style includes a value for a lower priority attribute… The customization system may mark or tag the product design data, e.g., some aspect of the design, for use as a customization vector in a customization process… The modifiers 1104 may include lists of types of features, geometries, regions of purpose and/or contexts that each piece of style content 1144 and the modifiers 1104 may be applicable to, tags and metadata 1142, application hierarchy or priorities 1152.” The product design may include a customization vector for an attribute, storing data representing a style in style database, wherein the style includes style data for an attribute, storing an identifier of a user in a user database that associates the user with the style).

As per claim 11, a method of product configuration design, comprising:
a)    selecting a three-dimensional object representation; (rejected based in rationale used in rejection of claim 1)
b)    selecting a collection; (rejected based in rationale used in rejection of claim 1)
c)    selecting an inspiration source; (rejected based in rationale used in rejection of claim 1) and
d)    generating a plurality of product configurations, wherein the plurality of product configurations are generated as an output from a machine learning calculation on a configuration generation model, which takes as input the three-dimensional object representation, the collection, and the inspiration source; (rejected based in rationale used in rejection of claim 1)
e)    displaying the plurality of product configurations, wherein a user accepts or rejects each product configuration in the plurality of product configurations, such that the user identifies a plurality of accepted configurations and a plurality of rejected configurations, which are associated with the three-dimensional object representation, the collection, and the inspiration source; (rejected based in rationale used in rejection of claim 1) and
f)    training the configuration generation model with the plurality of accepted configurations and the plurality of rejected configurations, based on an input of the three-dimensional object representation, the collection, and the inspiration source, such that the configuration generation model is optimized to generate the accepted configurations; (rejected based in rationale used in rejection of claim 1)
wherein at least one accepted configuration in the plurality of accepted configurations comprises the three-dimensional object representation, which comprises a plurality of regions, such that for each region a corresponding material representation with a corresponding color combination is applied, wherein the plurality of regions, comprises at least one locked region, which is applied with a locked material representation with a locked color combination, such that the configuration generation model is trained to only output product configurations wherein the at least one locked region is associated with the locked material representation with the locked color combination; (rejected based in rationale used in rejection of claim 1).

As per claim 12, the rejection of the method of product configuration design of claim 11 is incorporated and further wherein the collection comprises a plurality of materials and a plurality of colors; (rejected based in rationale used in rejection of claim 2).

As per claim 13, the rejection of the method of product configuration design of claim 11 is incorporated and further wherein the inspiration source comprises a plurality of images; (rejected based in rationale used in rejection of claim 3).

As per claim 14, the rejection of the method of product configuration design of claim 11 is incorporated and further wherein each product configuration in the plurality of product configurations comprises the three-dimensional object representation, which comprises a plurality of regions, such that for each region a corresponding material representation with a corresponding color combination is applied; (rejected based in rationale used in rejection of claim 4).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Jang in view of Dubey et al. (US 2019/0325628, filed 04/23/2018, hereinafter as Dubey).

As per claim 6, the rejection of the product configuration design system of claim 1 is incorporated and further Page and Jang do not explicitly disclose wherein the configuration generation model is a convolutional artificial neural network with at least two hidden layers. However, Dubey, in an analogous art, discloses in ([0021, 0050, 0070-0071 and 0086] “artificial intelligence (AI)-based design platform for assisting in design phases of products… style transfer includes pre-processing of the style image 302 and the content image 304… the convolution layer 652 includes a convolution neural network (CNN)… CNNs can include an input layer, a set of hidden layers, and an output layer… the set of hidden layers can include convolutional layers” the hidden layers may provide feature/style image input for content image customization).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Page and Jang with the teaching of Dubey for providing hidden layers for providing style/feature 

As per claim 15, the rejection of the method of product configuration design of claim 11 is incorporated and further wherein the configuration generation model is a convolutional artificial neural network with at least two hidden layers; (rejected based in rationale used in rejection of claim 6).


Conclusion
This action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        01/30/2021

/SHAHID K KHAN/Examiner, Art Unit 2178